91617

oa N Oo on fF WwW DB =

NM hh RN PO RP PR PS NH DO =| = = 2 Ss 2 2 es = er
on OO om fF WS HS | Oo OO G&G NY DW OH F&F WO NH FS OC

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 1 of 27

MARK E. DAVIS—BAR NO. 79936
ADAM J. DAVIS—BAR NO. 275964
PATRICK MALLOY—BAR NO. 308249
DAVIS & YOUNG, APLC

1960 The Alameda, Suite 210

San Jose, CA 95126

Phone: 669.245.4200

Fax: 408.985.1814

Email: mdavis@davisyounglaw.com
Email: adavis@davisyounglaw.com

Email: pmalloy@davisyounglaw.com

 

Attorneys for Defendants

SAN RAMON VALLEY UNIFIED
SCHOOL DISTRICT; RICK SCHMITT;
DR. JASON REIMANN; RUTH
STEELE; JAMIE KEITH; DEARBORN
RAMOS; JASON KROLIKOWSKI, and
BERNIE PHELAN

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

N.Y., through his guardians David and
Leilanie Yu,

Plaintiff,

VS.

SAN RAMON VALLEY UNIFIED SCHOOL

DISTRICT; et al.,

Defendant.

 

 

 

Case No.: 3:17-CV-03906-MMC

NOTICE OF MOTION AND
MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT OF
DEFENDANTS SAN RAMON VALLEY
UNIFIED SCHOOL DISTRICT, RICK
SCHMITT, DR. JASON REIMANN,
RUTH STEELE, JAMIE KEITH,
DEARBORN RAMOS, JASON
KROLIKOWSKI, AND BERNIE
PHELAN’S MOTION TO DISMISS
PLAINTIFF’S FOURTH AMENDED
COMPLAINT

[Fed. R. Civ. P. 12(b)(6)]

Date: September 6, 2019

Time: 9:00 a.m.

Judge: Hon. Maxine M. Chesney
Crirm: 7, 19" Floor

Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan's Motion to Dismiss P’s Fourth AC

{91617/00449095-2}

 
91617

oO oan oo on fF WO NH =

NM Pp Pr WN KR PDO BD BR DN = = = ee se ee lle
oN ODO oO F WHO NH | OO ODO AN OD a fF WO KH = O

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 2 of 27

TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on September 6, 2019, at 9:00 a.m. or as soon
thereafter as the matter may be heard in Courtroom 7 — 19" Floor of the above-entitled
court, located at 50 Golden Gate Avenue, San Francisco, California, Defendants San
Ramon Valley Unified School District, Rick Schmitt, Dr. Jason Reimann, Ruth Steele,
Jamie Keith, Dearborn Ramos, Jason Krolikowski, and Bernie Phelan (the “Moving
Defendants”), will and do hereby move this Court, pursuant to Fed. R. Civ. P. 12(b)(6), for
the dismissal of the Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, and
Eleventh Causes of Action in Plaintiffs Fourth Amended Complaint because these causes
of action fail to allege sufficient facts or legal theories to state claims against the District,
SCHMITT, REIMANN, STEELE, KEITH, RAMOS, KRILIKOWSKI and PHELAN upon
which relief can be granted.

The motion is based on this notice of motion and motion and memorandum of points
and authorities, all pleadings in this action, as well as any evidence or arguments that may

be offered in the brief in reply or at a hearing on this motion.

-1-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steete, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{891617/00448095-2}

 

 
91617

—_

NS rh HM P DN HBO NH HM HDB SB =| S| = SS =| S&S | = =
aoa N OO oa Rh WO NY | OO oO DAN ODO oo FF WO NY | Oo HO DN DO FH HP WH NH

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 3 of 27

TABLE OF CONTENTS
P. INTRODUCTION ...000......cccceececstecssecceneessseesseesesaeecssccssueeesaeessesseaesesseesaees 1
Il. FACTUAL BACKGROUND... eccccseceesssecenseesneesseesseseeesnsceseesnseesenees 2
A. 2017-2018 ASB Election and the Campaign Video................. 2
B. Allegations Specific to Defendants Dearborn Ramos, Jamie Keith,
Bernie Phelan, and Ruth Steele. ................. cc cessssseesserseeees 2
C. Plaintiff Reinstated to Status Quo By May 18, 2017................ 3
D. Specific Allegations Against Dr. Jason Reimann.................. 4
E. Specific Allegations Against Jason Krolikowski.....................+- 4
F. Facts Assumedly Pertinent to Plaintiff's Invasion of Privacy Claim 4
G. Examples Other Student Videos Alleged by Plaintiff............... 5
I. ARGUMENT... cc ccceccecccteesseesssesesseersaseeseesesseeseeseseesenessatesseeseeaes 5
A. Legal Standard for Motion to Dismiss ..............::::ccseseeseeseereeeee 5
B. Second and Third Cause of Action: First Amendment Standard of Law.

1. Standard Applicable to Campaign Video Created for Associated
Student Body Election: “School-Sponsored Speech’ ...6

2. Hazelwood Standard Applies to Campaign Video and Alleged —
Actions of Moving Defendants. .............c.ccccceceeeeeeeeeeeee 8

“These activities may fairly be characterized as part of the school
curriculum, whether or not they occur in a traditional classroom
setting, so long as they are supervised by faculty members and
designed to impart particular knowledge or skills to student
participants and audiences.” [d............ ccs eeeeeseeeteeteeees 8

3. The Individual Moving Defendants Are Entitled to Qualified
Immunity on Plaintiff's First Amendment Causes of Action. 10

C. Plaintiffs Fourth, Fifth and Sixth Causes of Action Under the
Fourteenth Amendment and Title VI Fail Based on No Allegations that
Moving Defendants Had Authority to Discipline Other Student Videos

and No Allegation of Similarly Situated Individuals. ................ 12

1. Equal Protection and Due Process: Fourteenth Amendment 12

2. Similarly, Plaintiffs Sixth Cause of Action Arising Under Title VI
of the Civil Rights Act of 1964 Fails as a Matter of Law. 14

 

Table of Contents/Table of Authorities
{91617/00448095-2}

 
91617

oO oO nN OO HM F WD DND =

mM NM bP DO PO PO NYO HO HB = 2 2 a2 = = = es o-oo a.
an nn © om bh WHO NY | CO CO BA nN DO a Lh WHO ND | OC

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 4 of 27

G.

Plaintiff Failed to Allege Any Threats of Violence or Actual Violence on
Part of These Moving Defendants. ..................ccccsccssssessereeeeeses 14

Intentional Infliction of Emotional Distress and Negligent Infliction of
Emotional Distress .............cccccccccssssccccesseeccesseseesessnseeseesseeteess 16

1. Plaintiffs Ninth and Tenth Causes of Action Against the District
Should Be Dismissed Without Leave to Amend Because of
Immunity Granted by California Government Code § 815. 16

2. Plaintiff Failed to Allege Facts Sufficient to Show “Extreme or
Outrageous Conduct” on Part of Moving Defendants. ..17

Plaintiff Has Failed to Allege Sufficient Facts that Any of the Moving
Defendants Have Engaged in Any Conduct that Would Constitute an
“Invasion Of PriVACy.”............ccccccseeseeseeseesenseseesessessessnecssssseaeeaes 18

Plaintiff Has Failed to Allege Sufficient Facts to Support a Prayer for
Punitive Damages Against Moving Defendants ...................... 19

IV. CONCLUSION ooo. ee eee neeceeneeeeeseeeeessneereaceseaaeesenseesenneneeseeneesnes 20

 

Table of Contents/Table of Authorities

{91617/00449095-2}

 
91617

Oo oa N OO oo FF WO NH =

NM PO Bp DN BK FPO DN DN DO —|— — = =| = ed ed dk kl tk
on oOo on Fk ODO NM SF OO OO ON OO mH FF WO NH | OO

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 5 of 27

TABLE OF AUTHORITIES

Federal Cases
Al-Rifai v. Willows Unified Sch. Dist.,

469 F.App’x 647 (Oth Cir. 2012)... ccc ccc cence eseeceeeeceeeeeeeeeeneraeenessecees 12
Anderson v. Creighton,

483 U.S. 635 (1987).......cccccecccesssecesccececceesecesececesusectuseececentnecerseeenees 10, 11
Ashcroft v. Iqbal,

556 U.S. 662 (2009)... eee cen eee nee cna eeeseeecaecees sea eesaneeeeerecan seen reseaess 6
Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007)... eee eee ere e ee net see eee ee sae eee tetae ete eae eae neato 5,6
Bethel Sch. Dist. No. 403 v. Fraser,

A78 U.S. 675 (1986).....cccccccesseceseceseeenseceeseseecaseessecsssenssecseseseeesseenseeeees 7
C.R. v. Eugene Sch. Dist. 4J,

835 F.3d 1142 (9th Cir. 2016) ...... eee eee ceeeeeceeee neces eee sneeee nae eeeeseena sees 7
Cartwright v. Regents of the Univ. of Cal.,

2009 U.S. Dist. LEXIS 62953 (E.D. Cal. 2009)... cece sce ee eee eee wena 19, 20
Chavez v. U.S.,

683 F.3d 1102 (9th Cir. 2012)... 0. eee cee eee cece eeeeee eee seueenaecesesenenes 6
City of Clebume v. Cleburne Living Center,

473 U.S. 432 (1985)... 0. ccceee cen eee eee ce eee eee aenseeeeeaea ene eenene ces paeeneeeeea ees 12
Davis v. Scherer,

ABB U.S. 183 (1984)...0..cccccccecccsssccesceeceeeeecseceesecesnsecerseecesereesesteessensereess 11
Elder v. Holloway,

510 U.S. 510 (1994)... oo. ceccceeccccceseceeseecvsseceseeeserseecauseetssessaesensseecseueaunens 11
Flores v. Morgan Hill Unified Sch. Dist., .

324 F.3d 1130 (9th Cir. 2003)... 2... eee ne cee nee ee eeeaee eee eeeeee eee senneetanetass 12
Grutter v. Bollinger,

539 U.S. 306 (2003)... cee cee nce eee eee eee eee eeeeeeeee eee eeaeseneeeeeeeeeeages 14

 

Table of Contents/Table of Authorities
{91617/00449095-2}

 
91617

Oo oN DO oO fF WO NHN =

N pb Bh BF BR BD NH DH fH =| =| =| =| = = =| = = od
ony oOo om fF WO WH F= CO O§ BHDHN DO ao F&F WO HS =| O&O

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 6 of 27

Guardians Ass'n v. Civil Serv. Comm'n,

463 U.S. 582 (1983)... cece ccsececeeeeeeeeneeceeeeeaesseseeeseaeceeseesseenseesseses 14
Harlow v. Fitzgerald,

457 U.S. 800 (1982)... cee ceeee cee cce eee nee eee eeesaeeeeueecneeeeneneeee cease seseneeas ens 10
Hazelwood School District v. Kuhimeier,

4B4 U.S. 260 (1988) ... 0... ccccccceccecseceeeeececsec een ensseesseaeeeeeseneenseeeneseesaeaes passim
LaVine v. Blaine School Dist.,

257 F.3d 981 (9th Cir. 2001)... cece cee ene cet eee een ee eee eee ene neeeen enn e ese nen 7
Malley v. Briggs,

475 U.S. 335 (1986). 2.0... ccecec ce cce te cee eee cae eee eee cae eee neecaaeesaseceeeeaeeeenereneness 10
Mitchell v. Forsyth,

472 U.S. 511 (1985)... cece eccccce ete cee eee aaececnee cae ceeneecue cen teseaneeeapetenerecaaaas 11
Morse v. Frederick,

551 U.S. 393 (2007)... 0... cece cece cen cee eee cee eee see eee eee eee ten eee deeeeeeeedae ene eensae ees neeey 7
Offril v. J.C. Penny Co.,

2009 U.S. Dist. LEXIS 1169, *5-6 (N.D. Cal. Jan 9, 2009)... eee eeeener eee 5
Rabkin v. Dean,

856 F.Supp. 543 (N.D. Cal. 1994)... cece eee eee cee eee aeesaaereaaeeeeeetanaeeeaes 15
Robertson v. Dean Witter Reynolds, Inc.,

749 F.2d 530 (9th Cir, 1984)......0 eee cee ceeeee eee cee eee eeeneeeeneeeeeeessueeeeensanaeees 6
Saucier v. Katz,

533 U.S. 194 (2001).......ceccecseccccececeseeeecevseseeeceseccvnnseseucnsesertseeeniseeensvess 10
Somers v. Thurman,

109 F.3d 614 (9th Cir. 1997)... ec cecc ee cce een en ene eeneeeeneeenaee tae eseapesaeneas 11
Tinker v. Des Moines Indep. Cmty. Sch. Dist.,

393 U.S. 503 (1969) ..... ec ccc ccc ce cece ce eec eee cee eee eeenaaeeeeeaaa eee eeeaeeseneeeea 6,7
United States v. Lopez-Flores,

63 F.3d 1468 (Oth Cir. 1995)..........ccccccccceeeesccececceseccececesecececseacceeecenanecenens 12

 

Table of Contents/Table of Authorities
{91617/00449095-2}

 
91617

oO ON Oo Oo F&F WO DY =

NS bP BR PD PRO DO RO KO DP = =e em ee oe ee el ee
ama vn Do nm B&B WN HB | OD O DAN DO OT Fh HO ND | OO

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 7 of 27

California Cases

Cabesuela v. Browning-Ferris Industries,

 

68 Cal. App.4th 101 (1998)... cee cccccncee cae eeesnceeeseeeseceeeeseeaeeesaeeeeereees 15
Hernandez v. Hillsides, Inc.,

47 Cal.4th 272 (2009)... 0.0... ceecceeee cee cec eee cee ceeeeeceeceeeeeeeeeseaeseeeeeesaaeesunes 18
Hughes v. Pair,

46 Cal.4th 1035 (2009)...... ce cccccc cee ceeeceaeeeeeeeeaeeeeeeeeaeseee serene eeeeeenaeeeages 17
Lloyd v. City of Los Angeles,

172 Cal. App.4th 320 (2009)...... 0... eeeceeeee eee eeecee eee ceeereeeecaeeeeeeeeeeeenans 16, 18
Molien v. Kaiser Foundation Hospitals,

27 Cal.3d 916 (1980)... cece seeeeecceeee cae eee cne eee naaeereaa eee saaeeeseeteesaa tenets nena 17
Shoyoye v. County of Los Angeles,

203 Cal.App.4th 947 (2012)......... cece ceeceecee eee ceeeeecenececeueeecaeeeseecertengenseeenes 15
Yurick v. Superior Court,

209 Cal.App.3d 1116 (1989)... ccc cnt cee eee ree eee eee e ne eee eee saa tesa ne tee a etees 17
California Statutes and Jury Instructions |
Cal. Civil Code § 52.10.0000... cece cece ce cee cence cee cen eee seeeeeeeeeneeesseueseeeeesegersenenes 15, 16
California Civil Jury Instruction No. 3066..............c ccc ccencceee ete eeeeee cesses eneeeenentat terete 15
California Civil Jury Instruction No. 1800.00.00... cece eee cee eeeneneeenen ene eeneee seneaeeeee 18
Cal. Gov. Code § 815.00... ....ccceecccccecenceeeeecen eee seeeneeceaereneeseaneeseeeseneeenersaaeeeenes 16, 18
Cal. Gov. Code § 818.00... ccc cccccccnecec cee canseeneecanaeeeeeeenseeeee eee eense ees enaaeeeessauaeseeneres 19

-v-

 

Table of Contents/Table of Authorities
{91617/00449095-2}

 
91617

oO oan Oo oO FF WD DH =

=
o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 8 of 27

MEMORANDUM OF POINTS AND AUTHORITIES
|. INTRODUCTION

Despite its length (nearly seventy pages and eleven causes of action), Plaintiff's
Fourth Amended Complaint fails as a matter of law due to both misapplied legal standards
and insufficient factual allegations. The faulty foundation upon which Plaintiff has built his
fifth attempt at a comprehensive pleading leaves his entire action arising under state and
federal law subject to dismissal under Federal Rule of Civil Procedure 12(b)(6).

First, “school-sponsored speech’ is governed by Hazelwood [School District v.
Kuhimeier, 484 U.S. 260 (1988)].” Under this correct application of law, Plaintiffs Second
and Third Causes of Action arising under the First Amendment should be dismissed
against all the Moving Defendants on their merits and/or based on qualified immunity.

Second, Plaintiff failed to allege sufficient facts against the Moving Defendants to
sustain his Fourth, Fifth, and Sixth Causes of Action under the Fourteenth Amendment.
Plaintiff was not suspended or expelled by the Moving Defendants, nor does he allege that
any of the Moving Defendants had the ability to review the allegedly offensive videos from
prior years (i.e. that Moving Defendants were even employed at the School when those
videos were created or that they were similarly situated videos).

Third, Plaintiffs Seventh and Eighth Causes of Action arising under California Civil
Code § 52.1 should be dismissed because Plaintiff failed to allege that any of the Moving
Defendants “made threats of violence” or “acted violently against” Plaintiff.

Finally, Plaintiffs remaining three common law causes of action cannot be properly
alleged against the District under Government Code § 815 (which abolished common law
liability for California public entities) or the individual Moving Defendants because the
conduct alleged by Plaintiff satisfied the standard of care as a matter of law. Plaintiff has
further failed to allege how any of the Moving Defendants “violated his privacy.”

For these reasons, the Moving Defendants respectfully present this motion to

dismiss Plaintiff's Fourth Amended Complaint in its entirety under FRCP 12(b)(6).

-1-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
91617

oO on oOo oO FF W DH =

mM WO NO HR NM DH NH LB NHB =| 2 Bo S& SB BS SS S| = ow
on oO mM F&F WH NY |= Oo O§ DWN DO OH F&F WO ND | OS

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 9 of 27

ll. FACTUAL BACKGROUND

A. 2017-2018 ASB Election and the Campaign Video

In 2018, Plaintiff N.Y. graduated from San Ramon Valley High School. (Plaintiff
Fourth Amended Complaint [hereinafter “4AC”], {| 28.) Prior to graduating, in February
2017, Plaintiff ran for the elected ASB president position which would apply to the following
academic year. (4AC, { 32.) Plaintiffs Fourth Amended Complaint acknowledges that
Plaintiff agreed to abide by the provisions of the 2017-18 Leadership Election Package,
which included the following admonishment: “Please have discretion when creating
campaign signs and slogans, as any inappropriate material will be removed and the
candidate is subject to be pulled from the election.” (4AC, {| 36.)

As part of his campaign for ASB president, Plaintiff created a video [hereinafter
“Campaign Video”) in which he portrayed a “James Bond type hero” and “features violence
and kidnapping.” (4AC, J 39, 43.) The two students portraying the terrorist type
antagonists were Plaintiffs fellow students and practicing Muslims. (4AC, 7 40.) The
Campaign Video was recorded off campus and subsequently uploaded to YouTube on
February 6, 2017. (4AC, J 40, 44.) The ASB election “progressed without issue” from
February 7—9, 2017. (4AC, ¥ 46, 51.)

B. Allegations Specific to Defendants Dearborn Ramos, Jamie Keith,
Bernie Phelan, and Ruth Steele.

After an initial interaction with co-defendant Janet Willford regarding Plaintiff's
Campaign Video, Plaintiff claims that Dearborn Ramos and Jamie Keith “summoned N.Y.
to the School’s administrative offices.” (4AC, {] 51.)

At their offices, Plaintiff claims that both Ms. Ramos and Ms. Keith:

e “interrogated N.Y. about the Parody” (4AC, {[ 51.);

e “asked him to write a statement” (4AC, J 51.);

e “threatened to severely punish N.Y.” (4AC, J 52.);

e “did not provide N.Y. an opportunity to eat lunch, drink water, or use the

restroom” during a discussion that lasted from approximately 1:00 pm to 3:20

-2-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Cismiss P’s Fourth AC
{91617/00449095-2}

 

 
.91617

oO wma vn OD oa F&F WOW HN =

ND PO PD PR DO NO NY PFO NYO 2 = 2 2 2 2 = = =| oe
on om oO F&F WO HD |= CO OF AN DO fF WO NY | OO

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 10 of 27

pm (4AC, ¥] 54).

Plaintiff also claims that Ms. Keith told Plaintiff that “he violated School rules and
expressed that a suspension would adversely affect his chances of being admitted to the
colleges and universities he hoped to attend.” (4AC, { 52.)

For Bernie Phelan, Plaintiff claims that Mr. Phelan “eventually joined the
interrogation” and discussed firearm use with Plaintiff. (4AC, J 53.) Plaintiff also claims
that Mr. Phelan additionally did not provide him an opportunity to get water or go to the
restroom. (4AC, 54.)

Plaintiff claims that neither Ms. Keith, Ms. Ramos, nor Mr. Phelan contacted N.Y.’s
parents during this process. (4AC, { 55.) Plaintiff did not allege any additional specific
allegations against Ms. Ramos or Mr. Phelan, most importantly no allegations involving
violence or threats of violence (including on the part of Ms. Keith).

For Ms. Keith, Plaintiff claims that she thereafter “informed N.Y. and his parents of
Defendants’ decision to expel N.Y. from the Leadership Class” and stated “that Defendants
reached their decision because of the Parody...” (4AC, 7 58.) Plaintiff claims that Ms.
Keith presented Plaintiff with a District Suspension Notice “but did not fill-out [sic] the
student information or sign the form as the suspending official.” (4AC, {] 59.)

Finally, only one specific allegation in the entirety of Plaintiffs lengthy Fourth
Amended Complaint refers to Ruth Steele: “...Defendant Steele informed N.Y. that the
decision to punish him (including removal as Junior Class President and expulsion from
Leadership Class) was final and not subject to review or appeal.” (4AC, { 62.)

Cc. Plaintiff Reinstated to Status Quo By May 18, 2017

After a brief foray in state court and correspondence between attorneys for all
parties, “the District informed N.Y. that he would be permitted to return to the Leadership
Class and reinstated as Junior Class President, effective May 18, 2017.” (4AC, {J 69.)
“The District also revealed that N.Y. ‘received the most votes’ in the Student Body
President election, and would be permitted to serve in the position during his senior year.”

(4AC, J 69.)
-3-

Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krclikowski, and Phelan's Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
.91617

oOo on DO oa FB W DH =

MB PO KN RN PRP DP NH DO NHB =| | = =| = = = S| = |
aN Om Oo AF WHO NH | CO OO DN DD NM FF WD NO |= CO

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 11 of 27

D. Specific Allegations Against Dr. Jason Reimann

Plaintiff alleges one specific, albeit equivocal, allegation purportedly against Dr.
Jason Reimann. Plaintiff claims that “an official from the District, believed to be Defendant
Reimann, spoke with the Leadership Class about N.Y. He claimed that Defendants
reversed the decision to punish N.Y. for his speech because N.Y. filed suit against
Defendants in an effort to vindicate his constitutional rights. Defendant Reimann’s
statement implied that Defendants made the decision solely to avoid litigation, and not
because Defendants erred in punishing N.Y. for exercising his right to free speech and
expression guaranteed by federal and state law.” (4AC, ¥ 70.)

Aside from this alleged speech to the Leadership Class (at which Plaintiff N.Y.
appears to have been absent and speculating as to the identity of the speaker), the Fourth
Amended Complaint does not contain any other allegations against Dr. Reimann.

E. Specific Allegations Against Jason Krolikowski

Plaintiff has also sued Jason Krolikowski, who it should be noted was not even an
employee of the District at the time of the events that surround the Campaign Video.
Nevertheless, Plaintiff claims that Mr. Krolikowski “did nothing to address” issues raised by
N.Y. and “instead further ratified and enabled retaliation against N.Y.” (4AC, 75.)

Plaintiff does not further elucidate how or what Mr. Krolikowski allegedly ratified and
enabled at this juncture. However, Plaintiff claims that Mr. Krolikowski “refused to
investigate” alleged vandalism of Plaintiffs school parking spot and removed subsequent
graffiti at Plaintiff's parking spot “without documentation or investigation.” (4AC, { 79.)

Finally, Plaintiff claims that Mr. Krolikowski somehow “deliberately isolated and
undermined N.Y. in his capacity as Student Body President” by sending another student to
an event in August 2017 instead of Plaintiff and “refused to assist N.Y. in obtaining
feedback from the student body regarding a gender neutral bathroom initiative.” (4AC, J
80.)

F. Facts Assumedly Pertinent to Plaintiff's Invasion of Privacy Claim
After his May 18, 2017, total reinstatement, Plaintiff claims that a non-party, non-

-4-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{91617/00448095-2}

 

 
91617

oO ON OD oO F&F WD DB =

pO mo ND NO HW NH NH FH DO = =| = @=2 = = 2 = = |
non vn OD OO BRB WHO HD | FO OO WAN OF NN Fh WO HS | O

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 12 of 27

District employee posted “personal information” about Plaintiff. Plaintiff alleges that
“[s]ome of the information in Ms. Pearce’s post appears to have come from someone within
the District.” (4AC, ] 74.)

In support of this speculative claim, Plaintiff provides the following example: “N.Y.’s
attorney and the attorney for the District only discussed the fact that N.Y.’s parents were
considering further legal action. Somehow, Defendants transmitted, or allowed it to be
transmitted to [sic], Ms. Pearce. (4AC, ¥] 74.)

Plaintiff does not cite any other examples or allegations regarding his “personal
information” being released, nor does he attribute the aforementioned example of
information to any specific Moving Defendant.

G. Examples Other Student Videos Alleged by Plaintiff

In support of his Equal Protection Cause of Action, Plaintiff alleges that certain other
videos exist which could also arguably be considered “inappropriate” under the Campaign
Rules. These alleged videos include a January 28, 2012, video (not composed as part of a
student’s election campaign), a 2016 video published by a student who ran against N.Y.
(but not specified as a student election campaign video), and a 2017 video for a student
running for Senior Class President playing basketball against his female counterpart.
(4AC, 7 91.)

Tellingly, on the only arguably relevant video, Plaintiff does not allege whether the
student running for Senior Class President in 2017 (a) won the position he campaigned for
or (b) had been investigated by the Moving Defendants. More importantly, Plaintiff failed to
allege that any of the Moving Defendants were either employed by the District at the time
of the other videos or had any involvement in their creation or review.

il. ARGUMENT

A. Legal Standard for Motion to Dismiss

A complaint should be dismissed under Fed. R. Civ. P. 12(b)(6) if it does not plead
“enough facts to state a claim to relief that is plausible on its face.” Bell At/. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Rule 12(b)(6) “requires more than labels and
-5-

Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan's Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
91617

oO Oo Nn Oo oo FB W H =

mm po SN PO FHM FP HO NHN HO =& 2&2 = = = = Se eS ee Ee
on OO co B® WO NH |= OD O WAN OO on fk WO NH | OS

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 13 of 27

conclusions, a formulaic recitation of the elements of a cause of action will not do.” Offril v.
J.C. Penny Co., 2009 U.S. Dist. LEXIS 1169, *5-6 (N.D. Cal. Jan 9, 2009) (citing Bell Aft.
Corp. v. Twombly).

A plaintiffs factual allegations “must be enough to raise a right to relief above a
speculative level.” Twombly, 550 U.S. at 555, emphasis added. Dismissal is appropriate if
the complaint lacks a cognizable theory or if there is an absence of sufficient facts alleged
under a cognizable legal theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530,
534 (9th Cir. 1984). “[A] court discounts conclusory statements, which are not entitled to
the presumption of truth, before determining whether a claim is plausible.” Chavez v. U.S.,
683 F.3d 1102, 1108 (9th Cir. 2012).

In evaluating whether a complaint states a plausible claim for relief, courts rely on
“judicial experience and common sense” to determine whether the factual allegations,
which are assumed to be true, “plausibly give rise to an entitlement to relief.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009). Finally, Courts “are not bound to accept as true a legal
conclusion couched as a factual allegation. /qba/, 556 U.S. at 678.

As stated above, these Moving Defendants seek dismissal of Plaintiffs entire Fourth
Amended Complaint, as alleged against them, without leave to amend. |

B. Second and Third Cause of Action: First Amendment Standard of Law.

In his Fourth Amended Complaint, Plaintiff devotes significant attention to an
incorrect standard of law in relation to his Second and Third Causes of Action, as applied
to the facts of this case. Specifically, the Campaign Video at issue, as well as the alleged
actions of the Moving Defendants, should be analyzed through the lens of the Supreme
Court opinion in Hazelwood School District v. Kuhimeier, 484 U.S. 260 (1988).

1. Standard Applicable to Campaign Video Created for Associated
Student Body Election: “School-Sponsored Speech”

While public schoo! students are protected by the First Amendment and do not

“shed their constitutional rights to freedom of speech or expression at the schoolhouse

gate” (see Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 506 (1969)), the
-6-

Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Moticn to Dismiss P's Fourth AC
{91617/00449095-2}

 

 
91617

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 14 of 27

First Amendment rights of public school students “are not automatically coextensive with
the rights of adults in other settings” and must be “applied in light of the special
characteristics of the school environment.” Hazelwood Sch. Dist. v. Kuhimeier, 484 U.S.
260, 266 (1988), quoting Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 682 (1986).

As quoted in Plaintiffs Fourth Amended Complaint, “[t]he Supreme Court has
outlined four types of student speech that schools may restrict, each governed by its own
lead case: (1) ‘vulgar, lewd, obscene, and plainly offensive speech’ is governed by Fraser,
(2) ‘school-sponsored speech’ is governed by Hazelwood [School District v. Kuhimeier,
484 U.S. 260 (1988)]; (3) ‘speech promoting illegal drug use’ is governed by Morse v.
Frederick, 551 U.S. 393 (2007); and (4) ‘speech that falls into [none] of these categories’ is
governed by Tinker [v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503 (1969)].” C.R. v.
Eugene Sch. Dist. 4J, 835 F.3d 1142, 1148-1149 (9th Cir. 2016).

In his Fourth Amended Complaint, Plaintiff makes a conclusory determination that
the Campaign Video “is governed by the standards set forth in Tinker,” citing to various
allegedly supportive cases in a footnote. (4AC, J 105, fn. 31.) One of the cases Plaintiff
cited in that footnote was LaVine v. Blaine School Dist., 257 F.3d 981 (9th Cir. 2001). |

The Ninth Circuit, while attempting to determine the correct standard of law to apply
to the facts of LaVine, distinguished the facts from both the school assembly in Fraser and
the school newspaper in Hazelwood. “...[N]o one could reasonably perceive James’ poem
to have the imprimatur of the school. It was not an assignment, it was not published in a
school publication and James showed it only to several students and his teacher, Ms.
Bleecker.” LaVine, supra, 257 F.3d at 989.

Here, Plaintiff alleges that he created the Campaign Video in the context of and for
the purpose of garnering votes for the upcoming ASB President Election at SRVHS.
Despite the fact that the Campaign Video itself was published off-campus, the public could
“reasonably perceive [the Campaign Video] to have the imprimatur of the school” based on
the fact that the Campaign Video was created in the context of and for the purpose of

garnering votes for the impending ASB Presidential Election at SRVHS.
-7-

Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
91617

oO 0 ON Oo kk WwW NY =

NM NO fh PO DR DH DO DN DYMO |= |= wo = oS 2 er aw oH |
on oO on fF WHS NH = OF OO ON DMD HE FR WHO NO =

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 15 of 27

Simply put, Plaintiff would not have created the Campaign Video at issue in the
absence of the ASB Presidential Election at SRVHS. There can be no dispute that, at the
very least, the Moving Defendants had a reasonable basis to believe that student speech
composed in the context of an ASB election would constitute “school-sponsored speech”
under Hazelwood.

2. Hazelwood Standard Applies to Campaign Video and Alleged
Actions of Moving Defendants.

“The question whether the First Amendment requires a school to tolerate particular
student speech—the question we addressed in Tinker—is different from the question
whether the First Amendment requires a school affirmatively to promote particular student
speech.” Hazelwood, supra, 484 U.S. at 270-271.

In Hazelwood, the Supreme Court of the United States held that a school district
could lawfully exercise authority over “school-sponsored publications, theatrical
productions, and other expressive activities that students, parents, and members of the
public might reasonably perceive to bear the imprimatur of the school.” /d. at 271.

“These activities may fairly be characterized as part of the school curriculum,
whether or not they occur in a traditional classroom setting, so long as they are supervised
by faculty members and designed to impart particular knowledge or skills to student
participants and audiences.” /d.

“Educators are entitled to exercise greater control over this second form of student
expression to assure that participants learn whatever lessons the activity is designed to
teach, that readers or listeners are not exposed to material that may be inappropriate for
their level of maturity, and that the views of the individual speaker are not erroneously
attributed to the school.” /d., emphasis added.

“[W]e hold that educators do not offend the First Amendment by exercising editorial
control over the style and content of student speech in school-sponsored expressive
activities so long as their actions are reasonably related to legitimate pedagogical

concerns.” /d. at 273.

-8-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
91617

o Oo ON Oo oO F&F WO DY =

NS bP Po DN PO PO DR NM NB |= |= =| = = os = ee Ho Er
on OD oO Fh WO HO | OO © DA NN ODO oO HK WO HD =

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 16 of 27

Here, Plaintiff cannot dispute that he created and/or participated in the Campaign
Video at issue in order to garner votes for the 2017-2018 ASB Presidential Election. The
2017-2018 ASB Presidential Election was governed by Campaign Rules delineated in the
Leadership Election Package, which included reference to and specifically envisioned
campaign materials posted on social media (“This includes posting anything on Twitter,
Snapchat, Instagram, etc.”). (4AC, | 36.) The Campaign Rules also advised students of
the following: “Please have discretion when creating campaign signs and slogans, as any
inappropriate material will be removed and the candidate is subject to be pulled from the
election.” (4AC, { 36.)

Furthermore, as alleged in Plaintiffs Fourth Amended Complaint, the SRVHS
Leadership Class is an elective, “cocurricular activity” taught by Defendant Janet Willford
which meets four times per week and in which students receive ten hours of credit towards
graduation. (4AC, J 30, 31.)

Plaintiffs Fourth Amended Complaint describes the pedagogical goal of the
Leadership Class as “intended to help students in elected and appointed roles develop the
skills necessary to fulfill their duties and develop their leadership skills.” (4AC, J 31.)

Based on the foregoing, Plaintiff cannot withstand a motion to dismiss on his causes
of action arising under the First Amendment. Plaintiff claims that:

(1) he created the Campaign Video for the SRVHS ASB Presidential Election;

(2) “the Student Body President position was the highest elected office within the
School's student government” (4AC, {| 32.);

(3) that these Moving Defendants allegedly punished him by removing him from
Leadership Class and ASB Presidential Election as a result of the Campaign Video; and

(4) the pedagogical goal of the Leadership Class as “intended to help students in
elected and appointed roles develop the skills necessary to fulfill their duties and develop
their leadership skills.”

Taken together, Hazelwood should apply to the facts of this case. Plaintiff's sole

claim that Tinker should apply would be that his alleged speech occurred off-campus.

-9-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steete, Krolikowski, and Phelan’s Motion to Dismiss P's Fourth AC
{91617/00448095-2}

 

 
91617

oO on Oo on F&F W LF =

NM BS KN PN FO KH PO FH NYO =| = =& = = =| =| =| = on
on oO om BF WO DHS = 80 Oo DN DO NO FF WO NY |= CO

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 17 of 27

However, this fact is immaterial. Plaintiff's Campaign Video was composed in the
context of the Leadership Class and the ASB Election, school-sponsored “cocurricular’”
classes by Plaintiff's own description. Much in the same way that Plaintiff could have
completed an assignment for class off-campus, the location of the creation and publishing
of the Campaign Video matters much less than its intended audience and effect: “[alll
students in grades 9 through 11” voting for Plaintiff in the ASB President election. (4AC, J
33.)

Simply put, the Supreme Court of the United States has specifically authorized
these Moving Defendants to exercise authority over school-sponsored activities, “so long
as their actions are reasonably related to legitimate pedagogical concerns,” which Plaintiff
himself has identified as “intended to help students in elected and appointed roles develop
the skills necessary to fulfill their duties and develop their leadership skills.”

3. The Individual Moving Defendants Are Entitled to Qualified
Immunity on Plaintiff's First Amendment Causes of Action.

The individual Defendants are entitled to qualified immunity on the First Amendment
claims for monetary damages because they were (a) government officials performing
discretionary functions and (b) did not knowingly violate any clearly established right.

State officials performing discretionary functions are shielded from liability for
monetary damages if they can show that their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have known.
Anderson v. Creighton, 483 U.S. 635, 640 (1987); see also Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982); Saucier v. Katz, 533 U.S. 194 (2001).

Qualified immunity exists fundamentally to protect state officials in the performance
of their duties unless they are “plainly incompetent” or they “knowingly violate the law.”
Malley v. Briggs, 475 U.S. 335, 341 (1986).

To defeat a defense of qualified immunity, plaintiff must allege a constitutional right
that was well-established at the time of the incident. The contours of the right must be

sufficiently clear that a reasonable official would understand that what he or she is doing

-10-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
91617

oO Aa n OO nT FF HO HP —

mM pp NO NM MO ND DO HBO |= 2 2A 2 ABA RB a ao a ar
on vn @D om fF WO NHS | OD OO BOB VN OO OT HF WD NY | @

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 18 of 27

violates that right. Anderson, supra, 483 U.S. at 640. “This is not to say that an official
action is protected by qualified immunity unless the very action in question has previously
been held unlawful (internal citation omitted); but it is to say that in light of pre-existing law
the unlawfulness must be apparent.” /d, quoting Malley, supra, at 344-345; Mitchell v.
Forsyth, 472 U.S. 511, 528 (1985).

Whether the law was clearly established is a question of law for the court. Elder v.
Holloway, 510 U.S. 510, 516 (1994). “A plaintiff who seeks damages for violation of
constitutional or statutory rights may overcome the defendant official’s qualified immunity
only by showing that those rights were clearly established...” Elder, supra, 510 U.S. at
515, quoting Davis v. Scherer, 468 U.S. 183, 197 (1984). Where the general legal
principle has not been established, the law changed, the legal standard had been stated
only in broad and amorphous terms, or the conduct at issue was not clearly proscribed,
qualified immunity is appropriate. Somers v. Thurman, 109 F.3d 614 (9th Cir. 1997).

Here, Plaintiff claims that the Moving Defendants violated his constitutional rights by
conducting an investigation that briefly resulted in his removal from Leadership Class and
the ASB Presidential Election. Plaintiff alleges that the Moving Defendants engaged in
these actions based on the Campaign Video in which he participated for the ASB Election.

As discussed above, the Supreme Court of the United States has explicitly
authorized public school district educators to exercise discretionary authority over school-
sponsored speech, so long as their actions relate to a legitimate pedagogical concern.
See Hazelwood. In exercising their discretionary authority to investigate and recommend
consequences for the Campaign Video, these Moving Defendants acted completely within
the confines of the Supreme Court's directive in Hazelwood. .

Moreover, despite the fact that the Campaign Video was filmed and posted off-
campus, the Campaign Video was inarguably created for the purpose of garnering votes
for the ASB Presidential Election, an event that could result in Plaintiff's future participation
in the Leadership Class (which, Plaintiff's own description, is “intended to help students in

elected and appointed roles develop the skills necessary to fulfill their duties and develop

-11-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krofikowski, and Phelan’s Motion to Dismiss P's Fourth AC
{91617/00449095-2}

 

 
91617

oOo oa Nn OO oO FF HO NY =

NO NO HM NR BS BRO DRO RO RO me me me me ee ek ek lt
on OD om F WO DO | ODO G6 DOAN ODO ON FF WHO NY | O

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 19 of 27

their leadership skills”).

Thus, the alleged actions of the Moving Defendants do not violate any clearly
established rights and, arguably, comply fully with the explicit holding of Hazelwood. As
such, the Moving Defendants should be entitled to qualified immunity.

C. ‘Plaintiff's Fourth, Fifth and Sixth Causes of Action Under the
Fourteenth Amendment and Title VI Fail Based on No Allegations that

Moving Defendants Had Authority to Discipline Other Student Videos
and No Allegation of Similarly Situated Individuals.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiffs Fourth, Fifth, and Sixth Causes of Action should be dismissed because
Plaintiff has failed to properly describe conduct by these Moving Defendants against
students “similarly situated” to him, i.e. those subject to the Campaign Rules at issue.

1. Equal Protection and Due Process: Fourteenth Amendment

“The Equal Protection Clause of the Fourteenth Amendment commands that no
State shail ‘deny to any person within its jurisdiction the equal protection of the laws,’ which
is essentially a direction that all persons similarly situated should be treated alike.” City of
Clebume v. Cleburne Living Center, 473 U.S. 432, 439 (1985) (quoting Equal Protection
Clause). An equal protection claim is cognizable where a defendant's enforcement of a
rule “results in members of a certain group being treated differently from other persons
based on membership in that group,” unless “the distinction made between the groups is
justified.” See United States v. Lopez-Flores, 63 F.3d 1468, 1472 (9th Cir. 1995)

Furthermore, “[t]lo establish a § 1983 equal protection violation, the plaintiffs must
show that the defendants, acting under color of state law, discriminated against them as
members of an identifiable class and that the discrimination was intentional.” Flores v.
Morgan Hill Unified Sch. Dist., 324 F.3d 1130, 1134 (9th Cir. 2003).

Plaintiff has not alleged any facts to suggest that any of the Moving Defendants,
either individually or collaboratively, discriminated against him with an impermissible
motive or acted with animus based on gender, race, or religion in violation of the Equal
Protection clause of the Fourteenth Amendment. A/-Rifai v. Willows Unified Sch. Dist., 469
F.App’x 647, 649 (9th Cir. 2012).

-12-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
.91617

o On OO OO BR WO NH =

ND PO DO RN DN NM NM PH HBO BSB S| |= | =| & = es So od
oOo nn O@D Gh BR WwW NY |= CO OO DB VN DO oo HK WO NY = O

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 20 of 27

Rather, Plaintiff points to his brief removal from his ASB leadership position, alleged
actions taken by co-defendant Willford, and alleged forms of “ratification” from the Moving
Defendants, though Ms. Keith is the only individual specified: Defendant Jamie Keith’s
response to Plaintiff presenting Keith with several other videos which had no bearing on
the election at issue.

However, Plaintiffs allegations do not adequately describe actions taken or not
taken by these Moving Defendants against students “similarly situated” to him. For
instance, Plaintiff bemoans separate punishment afforded to the other individuals who
participated in the creation of Plaintiff's election video. Since none of the individuals were
running for election themselves, the Moving Defendants literally could not have “punished”
these students in the same way as Plaintiff, i.e. by removing them from an ASB elected
position that none of them held in the first place.

Moreover, despite Plaintiff's lengthy description of other potentially offensive videos
composed by various students at the high school, Plaintiff does not allege that these
Moving Defendants were (a) employed by the District at the time these alleged videos were
created or (b) that the videos were created in the context of a school election.

Again, Plaintiffs very brief alleged “punishment” included a temporary removal from
his elected ASB position and participation in the leadership course after the District
became aware of his video. Plaintiff's Fourth Amended Complaint makes conclusory
allegations about the District's knowledge of the alleged inappropriate videos produced by
other students, but does not adequately allege that (a) any of these Moving Defendants
had any authority over the videos (or were even employed by the District during the time
period the videos were produced) or (b) that he was similarly situated to these alleged
other students (i.e. that the other videos were subject to the same Campaign Rules).

Finally, though Plaintiff has alleged that he cannot be “suspended or expelled”
without Due Process, he has not alleged that he actually was “suspended or expelled,” as
those terms are defined by the California Education Code (See Cal. Ed. Code §§ 48900,

48910). Rather, Plaintiff was briefly removed from a “cocurricular’ course before being

-13-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
91617

o ON O OH. WN

NM ™nM po NN NO KN NYO ND NO |= | 2 2 BSB eR SE em es or
oOo nN OO om FF WO NYO | OF OO DN ODO A FR WHO NY =| OS

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 21 of 27

reinstated. Regardless, the Campaign Rules had provided notice that removal from the
course was possible for violation of the Campaign Rules.

As such, Plaintiff's claims under the Due Process and Equal Protection clauses of
the Fourteenth Amendment against these Moving Defendants fail as a matter of law and
should be dismissed without leave to amend.

2. Similarly, Plaintiff's Sixth Cause of Action Arising Under Title VI
of the Civil Rights Act of 1964 Fails as a Matter of Law.

Title VI prohibits discrimination based on “race, color, or national origin [not religion]
...under any program or activity receiving Federal financial assistance.” 42 U.S.C. §
2000d. Title VI bars intentional discrimination. Guardians Ass'n v. Civil Serv. Comm'n,
463 U.S. 582, 607-608 (1983).

Because the Title VI statutory prohibition on discrimination is based on the Equal
Protection Clause, the constitutional analysis of intentional discrimination should be applied
under Title VI. Grutter v. Bollinger, 539 U.S. 306, 343-344 (2003).

Similar to his claims under the Equal Protection clause of the Fourteenth
Amendment, Plaintiff has failed to allege any intentional discriminatory conduct against him
on the part of these Moving Defendants. Rather, Plaintiff's Sixth Cause of Action focuses
on the lack of punishment doled out on other students who (a) were not subject to the
same Campaign Rules and (b) not subject to oversight by the Moving Defendants.

As the Court noted in its Order on Defendants’ prior motion to dismiss, Title VI
“proscribes only those racial classifications that would violate the Equal Protection Clause”;
consequently, where a plaintiffs claim that he was deprived of equal protection on account
of his race or religion fails on its merits, a Tile VI claim based on the same facts likewise
fails. Grutter, 539 U.S. at 343 (2003) (internal quotation, citation and alteration omitted).

D. Plaintiff Failed to Allege Any Threats of Violence or Actual Violence on
Part of These Moving Defendants.

 

Plaintiffs Seventh and Eighth Causes of Action arising under California Civil Code §

52.1 fail as a matter of law because Plaintiff has not alleged that any of the defendants

-14-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan's Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
91617

oO oN DO OO F WO DH =

me mpm ND FM fT DY NY HM NHB = |= S@2 S@2a =e = =S&e 2a a A
on ODO om SF WH NYO |= CO OO OB NI OD oO BP WHO KH |= OC

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 22 of 27

engaged in acts of violence or threatened any acts of violence against him as a result of
his Campaign Video.

To establish a claim under California Civil Code § 52.1 (also referred to as the
“Bane Act”), Plaintiff must allege that one of the individual defendants either (a) made
threats of violence against him or (b) acted violently against him to prevent him from
exercising a state or federal right. California Civil Jury Instruction No. 3066; Rabkin v.
Dean, 856 F.Supp. 543, 552 (N.D. Cal. 1994) (It is “clear that [section 52.1] is meant to
protect against violence or the threat of violence.”).

The Bane Act provides that speech alone is not sufficient to constitute a violation
unless it involves a credible threat of violence. California Civil Code § 52.1(j). This
limitation would foreclose a claim based on threats, intimidation, or coercion involving a
nonviolent consequence. See Cabesuela v. Browning-Ferris Industries, 68 Cal.App.4th
101, 111 (1998) (“[I]t is clear that to state a cause of action under section 52.1 there must
first be violence or intimidation by threat of violence.”).

“The Legislature enacted section 52.1 to stem a tide of hate crimes.” Jones v. Kmart
Corp., 17 Cal.4th 329, 338 (1998). “The statutory framework of section 52.1 indicates that
the Legislature meant the statute to address interference with constitutional rights involving
more egregious conduct than mere negligence.” Shoyoye v. County of Los Angeles, 203
Cal.App.4th 947, 958 (2012).

Here, Plaintiffs Seventh and Eighth Causes of Action arise under the Bane Act for
alleged interference with Plaintiffs rights under the California Constitution and Education
Code. However, Plaintiff has failed to allege any facts that any of the individual defendants
or any District employees (a) made threats of violence against him or (b) engaged in acts
of violence against him, as required under the Bane Act.

Instead, Plaintiff alleges that the Moving Defendants violated the Bane Act by
“interrogating him, expelling him from Leadership Class, stripping him of his position as
Junior Class President, preventing him from assuming the position of Student Body

President, and by stripping the Student Body Position of the rights and privileges

-15-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P's Fourth AC
{91617/00449095-2}

 

 
91617

oOo Oo N ODO oO FF WO DH =

NN NO BO BN BD BRO PO PO HNO | =|& = = = ee 2 ee eo Vr
on oO oO Ff WO DY |= Oo Ob OBA VN DD OO FP WHO LH |= CO

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 23 of 27

historically afforded to the student elected to the position.” (4AC, J 174.) Accordingly,
Plaintiff's Fourth Amended Complaint fails to allege any threats of violence or acts of
violence on the part of the Moving Defendants.

For these reasons, Plaintiffs Seventh and Eighth Causes of Action arising under

California Civil Code § 52.1 should be dismissed without leave to amend.

E. Intentional Infliction of Emotional Distress and Negligent Infliction of
Emotional Distress

 

Plaintiff has failed to allege sufficient facts against these Moving Defendants to
sustain causes of action for intentional and negligent infliction of emotional distress.
Moreover, the District is immune from these common law causes of action under California
Government Code § 815.

1. Plaintiffs Ninth and Tenth Causes of Action Against the District
Should Be Dismissed Without Leave to Amend Because of
Immunity Granted by California Government Code § 815.

“The Government Claims Act (§ 810 et seq.) establishes the limits of common law
liability for public entities, stating: ‘Except as otherwise provided by statute: [{] (a) A public
entity is not liable for an injury, whether such injury arises out of an act or omission of the
public entity or a public employee or any other person.” California Government Code §
815(a), italics added.

Government Code § 815 abolishes all common law or judicially declared forms of
liability for public entities. Lloyd v. City of Los Angeles, 172 Cal.App.4th 320, 329 (2009).

Briefly, Plaintiff has alleged two common law causes of action for intentional
infliction of emotional distress and negligent infliction of emotional distress. Neither of
these causes of action arise under statutory law.

For this reason, the District is immune from liability based on Government Code §
815, and Plaintiff's Ninth and Tenth Causes of Action against the District should be
dismissed without leave to amend.

Mf
Mi

-16-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krotikowski, and Phelan’s Mction to Dismiss P's Fourth AC
{91617/00449095-2}

 

 
91617

oO © NN OO om F&F WO DH =

N DN NN KR RN HN DN HD LB = 2 = a2 2 = =| = = =
ont oOo on F&F WO HB |] CO C&G DAN ODO om FF WO NY |= OO

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 24 of 27

2. Plaintiff Failed to Allege Facts Sufficient to Show “Extreme or
Outrageous Conduct” on Part of Moving Defendants.

A defendant's conduct is “outrageous” in the context of an intentional infliction of
emotional distress claim when it is so “extreme as to exceed all bounds of that usually
tolerated in a civilized community.” Hughes v. Pair, 46 Cal.4th 1035, 1050-1051 (2009).
Moreover, “it is generally held that there can be no recovery for mere profanity, obscenity,
or abuse, without circumstances of aggravation, or for insults, indignities, or threats which
are considered to amount to nothing more than mere annoyances.” Yurick v. Superior
Court, 209 Cal.App.3d 1116, 1128 (1989).

In his fifth attempt at a pleading, Plaintiff has alleged essentially no facts at all
against Ruth Steele, Dr. Jason Reimann, or Jason Krolikowski. Those facts which are
alleged, in a most generous reading, reflect conduct that would not rise to the level of
“outrageous” conduct that is so “extreme as to exceed all bounds of that usually tolerated
in a civilized community.”

Additionally, the facts alleged against Ms. Ramos, Ms. Keith, and Mr. Phelan reflect
individuals engaging in their discretionary roles as school administrators. At worst, their
alleged conduct would fall below the “mere profanity, obscenity, or abuse” envisioned by
the Court in Yurick. Plaintiffs Ninth Cause of Action should be dismissed without leave.

Similarly, none of the sparse allegations against any of the Moving Defendants
would rise to the level of any negligent conduct. More importantly, the doctrine of
“negligent infliction of emotional distress” is not a separate tort or cause of action. It simply
allows certain persons to recover for emotional distress only on a negligence cause of
action even though they were not otherwise harmed or injured. See Molien v. Kaiser
Foundation Hospitals, 27 Cal.3d 916, 928 (1980).

Here, the allegations against the individual Moving Defendants do not give rise to
any separate negligence cause of action (which has not even been alleged against the
Moving Defendants). In the absence of any sufficient allegations or underlying negligence

claim, Plaintiff's Tenth Cause of Action should be dismissed without leave to amend.

-17-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan's Motion to Dismiss P's Fourth AC
{91617/00449095-2}

 

 
.91617

oO Oo ON Oo BR WwW NY =

Pr Pm 8 =P DO DO NH PRO DR | | =| =| = =| = =e om
on mm oO Ft WwW HY | OO OO DN DW oO FPF WO NH =

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 25 of 27

F. Plaintiff Has Failed to Allege Sufficient Facts that Any of the Moving
Defendants Have Engaged in Any Conduct that Would Constitute an

“Invasion of Privacy.”

Plaintiffs Fourth Amended Complaint fails to include any allegations that would
sustain a common law cause of action for “invasion of privacy.”

As an initial matter, as stated in the preceding section, Government Code §
815 abolishes all common law or judicially declared forms of liability for public entities.
Lloyd, supra, 172 Cal.App.4th at 329. For this reason, Plaintiffs cause of action for
invasion of privacy as alleged against the District fails as a matter of law.

Additionally, to sustain a claim of invasion of privacy, Plaintiff must allege that (1) he
had a reasonable expectation of privacy in some area of his life, (2) that one of the specific
Moving Defendants intentionally intruded in that private area of Plaintiff's life, (3) that one
of the specific Moving Defendants’ intrusion would be highly offensive to a reasonable
person, (4) Plaintiff was harmed, and (5) that one of the specific Moving Defendants’
conduct was a substantial factor in causing Plaintiffs harm. California Civil Jury Instruction
No. 1800; Hernandez v. Hillsides, Inc., 47 Cal.4th 272, 295 (2009).

“Plaintiffs must show more than an intrusion upon reasonable privacy expectations.
Actionable invasions of privacy also must be ‘highly offensive’ to a reasonable person, and
‘sufficiently serious’ and unwarranted as to constitute an ‘egregious breach of the social
norms.” Hemandez, supra, 47 Cal.4th at 295, internal citation omitted.

Here, Plaintiffs Fourth Amended Complaint focuses primarily on two social media
posts by a non-District employee, non-party to this lawsuit: Karen Pearce. Of note, neither
of these posts mentions Plaintiff or his parents by name.

Moreover, the information contained in the two social media posts (which were not
composed by any of the Moving Defendants) appears to exclusively contain public
information that was covered extensively by the local media during the same time period.

In short, Plaintiffs final cause action fails for at least three reasons: (1) he has failed
to allege any specific actions or violations of his privacy interests by any of the Moving

Defendants, (2) the two social media posts by a non-employee, non-party private individual

-18-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krotikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
91617

oO ON ODO om BF WO ND =

NM mM NN PM DP PD DN P NHB | = @=2@ | 2 oo oe | he mr
on OD oO fh WD HY = © O DAN OD TH Lk HO NH |= OC

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 26 of 27

do not mention Plaintiff by name, and (3) any of the allegedly private information contained
in the social media posts appears in local periodical postings during the same time period.
Finally, the information contained in the social media posts is recited almost verbatim by
Plaintiff in his many iterations of his state and federal pleadings (all public documents
despite his use of pseudonym).

For all of these reasons, Plaintiff's Eleventh Cause of Action fails as a matter of law
and should be dismissed without leave to amend.

G. Plaintiff Has Failed to Allege Sufficient Facts to Support a Prayer for

Punitive Damages Against Moving Defendants

Finally, if the Court is not inclined to completely dismiss Plaintiffs Fourth Amended
Complaint against these Moving Defendants, Plaintiffs prayer for punitive damages
against the District and the remaining Moving Defendants should be dismissed.

“Notwithstanding any other provision of law, a public entity is not liable for damages
awarded under Section 3294 of the Civil Code or other damages imposed primarily for the
sake of example and by way of punishing the defendant.” Cal. Government Code § 818.

Moreover, while a jury may be permitted to assess punitive damages in an action
under § 1983, plaintiffs must allege that the defendant's conduct is “shown to be motivated
by evil motive or intent, or when it involves reckless or callous indifference to the federally
protected rights of others.” Cartwright v. Regents of the Univ. of Cal., 2009 U.S. Dist.
LEXIS 62953, p. 33 (E.D. Cal. 2009).

Here, Plaintiffs Second through Fifth Causes of Action arise under 42 U.S.C. §
1983. As discussed thoroughly above, the Moving Defendants had a reasonable and
justifiable basis under the Supreme Court’s directive in Hazelwood to believe that they
could lawfully investigate and decide upon consequences for Plaintiffs participation in and
construction of the Campaign Video.

Specifically, Plaintiff has not alleged that the Moving Defendants were motivated by
any “evil motive or intent.” Additionally, Plaintiff has failed to allege that any of the Moving

Defendants acted with “reckless or callous indifference to [his] federally protected rights.”

-19-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{91617/00449095-2}

 

 
91617

oO oN OW ao FF W NY =

mM PO N DP DR PF KD PO HY @& & | © @@ @ | oe ho wd ued
on DO om Fk WD HS = OF O DA nN OD ONO FR WHO HW = OO

 

 

Case 3:17-cv-03906-MMC Document 123 Filed 07/29/19 Page 27 of 27

Irrespective of these technical omissions, Plaintiffs Fourth Amended Complaint cannot
sustain a prayer for punitive damages against any of the Moving Defendants for the simple
fact that they have not violated any of his federally protected rights as a matter of law.

Even if there is a question of which standard should apply (i.e. Hazelwood or
Tinker), to the extent that the parties are even arguing this issue at the pleading stage
should be sufficient for the application of qualified immunity to each of the non-legal
scholar Moving Defendants.

For these reasons, if the Court is not inclined to dismiss the pleading in its entirety,
Plaintiff's prayer for punitive damages against these Moving Defendants should be stricken
as inadequately plead and improper.

IV. CONCLUSION

For the foregoing reasons, these Moving Defendants respectfully request that the

Court grant this motion and dismiss Plaintiffs Fourth Amended Complaint in its entirety

without leave to amend.

Respectfully submitted,

DATED: July 29, 2019
DAVIS & YOUNG, APLC

By /s/ Mark E. Davis
Mark E. Davis
Adam J. Davis
Patrick Malloy
Attorneys for Defendants
San Ramon Valley Unified School
District; Rick Schmitt; Dr. Jason
Reimann; Ruth Steele; Jamie Keith;
Dearborn Ramos; Jason Krolikowski
and Bernie Phelan

-20-
Defs. San Ramon Valley USD; Schmitt, Reimann, Keith, Ramos, Steele, Krolikowski, and Phelan’s Motion to Dismiss P’s Fourth AC
{81617/00449095-2}

 

 
